Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art references found are Moon et al, Song et al, Ferrer et al, Demyanov et al.
 	 Moon et al disclose a method and system for measuring human emotional response to visual stimulus, based on the person's facial expressions.  Given a detected and tracked human face, it is accurately localized so that the facial features are correctly identified and localized.  Face and facial features are localized using the geometrically specialized learning machines.
	Song et al disclose a method for recognizing emotion by setting different weights to at least of two kinds of unknown information, such as image and audio information, based on their recognition reliability respectively.
	Ferrer et al relate to a machine-learning model trained to modify an image with undesirable portions.  The machine-learning model may be based on Generative Adversarial Network (GAN) which includes two separate neural networks, a Generator and a Discriminator.
Demyanov et al disclose a deep -feature adversarial system which can implement complex image manipulation schemes, such as neural network-based domain transfer, on user devices using an adversarially trained transformation subnetwork that operates between encoder and decoder layers. 
 	Independent claim 1 is distinguishable from the prior art in that it requires the combination of features “encode an image of an original face as a multi-dimensional vector comprising one or more learned image features using a two-stage encoding process; b. modify the multi-dimensional vector to adjust at least one subjective social trait based on a learned function between the subjective social trait 
	Independent claim 18 is distinguishable from the prior art in that it requires the combination of features “mapping the image of the face to a multi-dimensional vector of learned image features using a first neural network trained to map any image of any face to a multi- dimensional vector of learned image feature; c. adjusting a subjective social trait dimension of the image of the face by adjusting a value of at least one learned image feature based on a linear correlation established between the social trait dimension and the at least one learned image feature; d. generating a realistic synthetic face based on the mapped image of the face and the adjusted values of the at least one learned image feature using a second neural network trained to generate realistic synthetic faces based on the multi-dimensional vector of learned image feature”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668